Citation Nr: 1617425	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable evaluation for anal fistula.

3.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In an August 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for bilateral plantar fasciitis, hypertension, right knee disability, and headaches, and granted entitlement to service connection for anal fistula, assigning a noncompensable rating, effective January 8, 2009.  The Veteran filed a notice of disagreement in August 2009 with regard to the denials of service connection and the rating assigned to anal fistula.  

In an October 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for sinusitis, tinea scrotum, and bilateral hip pain, and granted entitlement to service connection for GERD, assigning a noncompensable rating, effective January 8, 2009.  The Veteran filed a notice of disagreement in December 2009 with regard to the denials of service connection and the rating assigned to GERD.  In March 2010, statements of the case were issued. 

In a March 2010 rating decision, the RO assigned effective dates of December 31, 2008, to the grants of service connection for anal fistula and GERD.  In an April 2010 rating decision, the RO granted entitlement to service connection for tinea scrotum and sinusitis, assigning noncompensable ratings, effective December 31, 2008.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Veteran filed substantive appeals in April 2010 with regard to the remaining issues. 

In November 2012, the Board denied service connection for a bilateral hip disability.  It remanded the issues of entitlement to service connection for right knee disability, hypertension, headaches, and bilateral plantar fasciitis; and entitlement to initial compensable ratings for anal fistula and GERD.

While the appeal was in remand status, the RO granted service connection for a right knee disability, bilateral plantar fasciitis, and headaches.  As the grant of service connection constitutes a full award of the benefit sought on appeal, these issues are no longer in appellate status.  See Grantham.  As such, the remaining issues on appeal are those set forth above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the etiology of his claimed hypertension.  The remand directed that following completion of the directed development, the remanded issues should be readjudicated, and an appropriate supplemental statement of the case (SSOC) issued.  A VA hypertension examination was carried out in December 2012.  Subsequently, in July 2013, the RO issued a rating decision which included the issue of hypertension.  However, the RO treated this issue as a petition to reopen a finally denied claim, rather than the correct issue of entitlement to service connection.  To date, the RO has not issued an SSOC concerning the issue of entitlement to service connection.  Thus, remand is necessary to ensure that the Veteran receives notice of the evidence added to the record since the Board's November 2012 remand.

With respect to the issues of entitlement to higher initial ratings for anal fistula and GERD, the Board notes that an SSOC was issued in February 2013 following completion of development directed by the Board in the November 2012 remand.  The record reflects that the appeal was returned to the Board in April 2013.  However, review of the electronic record indicates that subsequent to the recertification of the Veteran's appeal, the RO developed additional evidence that is relevant to these claims, and included the appeal issue of a higher initial rating for anal fistula in a December 2015 rating decision.  In light of this newly developed evidence, the Board concludes that these issues must be returned to the RO for consideration of this evidence and issuance of an appropriate SSOC.  

Accordingly, the case is REMANDED for the following action:

Issue an SSOC to the Veteran on the issues of entitlement to service connection for hypertension; and higher initial evalautions for anal fistula and GERD, to include consideration of the evidence developed since the Board's November 2012 remand. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




